Same Case^ — On a Re-hearing.
Oole, J.
Upon a reexamination of this case, we can perceive no reason for changing the opinion heretofore given.
Towards the close of the opinion we said : “ The subsequent seizure of the notes after the abandonment of the garnishment proceeding, was illegal and void, because,” &c.
The singular term “ seizure” was used, because it was applied to all the cases of seizure considered as one, inasmuch as they were characterised by the same illegal features, and the same remarks applied to the whole of the cases.
It is, therefore, ordered, adjudged and decreed, that our former decree remain undisturbed.^